MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Jun 28 2019, 11:14 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas C. Allen                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

George Harrison,                                         June 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3148
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable John F. Surbeck,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         02D04-1607-F3-45



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019                    Page 1 of 7
                                               Case Summary
[1]   George Harrison appeals his conviction for aggravated battery, a Level 3 felony,

      on the grounds that the State provided insufficient evidence to rebut his claim of

      self-defense.

[2]   We affirm


                                      Facts & Procedural History
[3]   On July 16, 2016, Cody Robbins, a national guardsman who had grown up in

      the house behind Harrison’s, was back in his parents’ home celebrating his

      nephew’s birthday. At the party, Cody’s sister Lindsey mentioned that days

      earlier Cody’s one-year-old daughter had been playing near Harrison’s fence

      when he became enraged and yelled “get the white trash baby off [my] fence.”

      Transcript Vol. 2 at 131. Upon hearing this, Cody decided to talk with Harrison

      about the incident. Not wanting to intimidate Harrison by arriving in fatigues,

      Cody changed out of his guardsman uniform before riding his motorcycle

      around the block to Harrison’s house.

[4]   Harrison, a man in his late fifties who had ongoing health issues, was in his

      living room when his wife Carliss answered the door. Cody asked to speak

      with Harrison, who came to the door holding a kitchen knife. Cody

      maintained a calm demeanor and asked Harrison why he had called his

      daughter white trash. Harrison became agitated, shouting about a boy who

      used to live behind his house destroying his things and entering the woods on

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 2 of 7
      his property. Cody informed Harrison that he was in fact that little boy and

      that he had never destroyed any of the Harrison’s belongings. Harrison

      continued shouting at Cody, accusing him of damaging the fence and throwing

      things into the yard when he was a boy. Cody again asked why Harrison

      would call his daughter white trash, but Harrison ignored him. The argument

      escalated when Harrison shoved Cody, who then shoved Harrison back.

      Witnessing the altercation, Carliss informed the men that she was calling the

      police.

[5]   Cody walked back to his motorcycle that was parked in front of Harrison’s

      house. While sitting on his motorcycle waiting for the police, Cody saw

      Lindsey walking through a neighbor’s yard toward him. Lindsey had heard the

      shouting from her parents’ house and came to see if everything was alright.

      Harrison saw Lindsey and approached her while reaching into his pocket.

      Cody got off his motorcycle and began yelling over the bike’s engine noise,

      telling Harrison not to touch his sister. Visibly upset and angry, Harrison

      turned and walked into the street toward Cody. Standing face to face and

      within inches of each other, Cody warned Harrison to step back. In response,

      Harrison produced a knife from his pocket and stabbed Cody once in the chest.

      Cody shoved Harrison and then fell to his knees. After seeing blood pour from

      his chest, Cody ran down the street, pursued by the knife wielding Harrison.

      Carliss and some neighbors managed to calm Harrison down and get him back

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 3 of 7
      inside his house. Cody continued down the block and informed a neighbor that

      Harrison had stabbed him. Cody then collapsed on a patch of grass near the

      road. Lindsey, who ran back to her parents’ home after witnessing the stabbing,

      arrived in a car with Cody’s wife and found Cody, who was pale, bloodied, and

      unresponsive. The women drove down the street and encountered a fire truck,

      which they hailed.

[6]   After the police had cordoned off Harrison’s house, Clariss approached the

      home of Bruce and Selener Walker and asked if she could use their bathroom.

      Selener noticed that Clariss was carrying a rolled up towel with the butt of a

      knife visible in the center. When Clariss returned from the Walkers’s

      bathroom, the towel was draped around her shoulder and the knife was gone.

      The Walkers informed the police, but the knife was never found. When police

      spoke to Harrison he admitted without prompting that he “stabbed the

      motherf*cker.” Transcript. Vol. 1 at 226, 233.

[7]   Cody’s left lung and heart were punctured, requiring open heart and lung

      surgery. He was forced to take a medical retirement from the National Guard.

      At the time of the trial, he had only 65% lung capacity and suffered heart

      flutters.

[8]   Harrison was charged with Count I, aggravated battery, a Level 3 felony, Count

      II, battery, a Level 5 felony, and Count III, criminal recklessness, a Level 6

      felony. After a jury trial, Harrison was found guilty on all counts. The trial
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 4 of 7
       court entered conviction on Count I and sentenced Harrison to the Indiana

       Department of Correction for nine years, with four years suspended to

       probation.


                                        Discussion & Decision

[9]    On appeal, Harrison argues that there was insufficient evidence to conclude that

       he was guilty beyond a reasonable doubt. Specifically, Harrison asserts the

       State failed to negate his claim of self-defense.

[10]   In reviewing sufficiency of the evidence claims, we will not reweigh the

       evidence or assess the credibility of the witnesses. Richardson v. State, 856
N.E.2d 1222, 1227 (Ind. Ct. App. 2006), trans. denied. We consider only the

       evidence most favorable to the judgment together with all reasonable and

       logical inferences to be drawn therefrom. Id. We will affirm unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Montgomery v. State, 22 N.E.3d 768, 779 (Ind. Ct. App.

       2014), trans. denied. “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original).

[11]   “A valid claim of self-defense is a legal justification for an otherwise criminal

       act.” Henson v. State, 786 N.E.2d 274, 277 (2003). In order for a defendant to


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 5 of 7
       prevail on a claim of self-defense, he must show that (1) he acted without fault,

       (2) was somewhere he had a right to be, and (3) was in reasonable fear or

       apprehension of bodily harm. Id. A self-defense claim may be rebutted where

       it is shown that the defendant was the initial aggressor. Kimbrough v. State, 911
N.E.2d 621, 636 (Ind. Ct. App. 2009). “If a defendant is convicted despite his

       or her claim of self-defense, we will reverse only if no reasonable person could

       say that self-defense was negated by the State beyond a reasonable doubt.”

       Weedman v. State, 21 N.E.3d 873, 892 (Ind. Ct. App. 2014), trans. denied.

[12]   To support his argument, Harrison relies exclusively on his own self-serving

       testimony at trial. Harrison claimed that Cody poked him in the head multiple

       times during their interaction at his front door. He further testified that Cody

       returned from waiting on his motorcycle and walked back onto his property.

       Here, according to Harrison, Cody then charged and swung at him three times,

       making contact once before proceeding to choke him. Harrison stated that

       before he stabbed Cody, he saw Cody draw an 18-inch knife, making him feel

       threatened. Thus, Harrison argues that his actions satisfied the standard needed

       to prevail on a claim of self-defense, and that there was insufficient evidence to

       rebut his claim. We disagree.

[13]   Harrison’s testimony was contradicted by that of the victim, the victim’s sister,

       and neighbors who witnessed portions of the incident. The jury reached a

       verdict by weighing the conflicting evidence and assessing the credibility of the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 6 of 7
       witnesses. The jury was not obligated to give credence to Harrison’s testimony.

       As such, we will not accept Harrison’s invitation to reweigh the evidence here.

[14]   Judgment affirmed.



       Kirsch, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3148 | June 28, 2019   Page 7 of 7